Citation Nr: 0414517	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 (2003).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) which found that a claim 
of entitlement to service connection for trench mouth 
residuals was not well grounded.  

In July 2000, the Board reversed the well grounded finding 
and remanded the case to the RO for further development.  In 
September 2003, the case was remanded to provide the veteran 
with notice of the development that had been undertaken 
directly by the Board.

For the reasons outlined below, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses a question 
that has not yet been addressed by the RO, the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the statement 
of the case fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (2003).  If not, the matter must be 
remanded to the RO to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9 (2003).

In this regard, the record on appeal does not show that the 
veteran was provided notice of either the old or new laws and 
regulations governing claims for dental treatment in either 
the statement of the case or the supplemental statements of 
the case.  The old regulations are found at, among other 
places, 38 C.F.R. §§ 3.382, 4.149 (1998).  The new laws and 
regulations are found at, among other places, 38 U.S.C.A. 
§ 1712 (West 2002) and 38 C.F.R. §§ 3.381, 4.150, 17.161, et 
al. (2003).  Therefore, remand is required.  See 38 C.F.R. 
§§ 19.9, 19.29; Bernard.

Further, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires VA to 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  As part of the notice, VA is to: (1) 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notify him of the information and evidence that VA will seek 
to provide; (3) notify him of the information and evidence 
the claimant is expected to provide; and (4) notify the 
claimant to provide any pertinent evidence in his possession.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  Accordingly, because the June 2001 VCAA notice fails 
to address the particulars of this dental claim, further 
development is in order.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to service connection for residuals of 
Vincent's angina, including missing teeth 
for purposes of establishing eligibility 
for outpatient dental care under 
38 C.F.R. § 17.161.  Specifically, the 
letter must (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence that he is 
expected to provide; and (4) request he 
provide any pertinent evidence in his 
possession that has yet to be submitted.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should undertake any 
additional development it deems 
necessary.  Thereafter, the RO should re-
adjudicate the claim.  If the 
determination remains adverse, the 
veteran and his representative must be 
provided a supplemental statement of the 
case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations including the old 
regulations found at 38 C.F.R. §§ 3.382, 
4.149 (1998) and the new laws and 
regulations are found at 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161 
et al, and the reasons for the decision.  
They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


